   Case 8:20-cv-00280-SB-JDE Document 22 Filed 09/24/20 Page 1 of 5 Page ID #:197


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 20-00280JVS(JDEx)                                       Date   9/24/20

 Title             Anne Komatsu v. Alex Azar


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Defendant’s Motion to Dismiss
                        and Motion for Judgment on the Pleadings

       Plaintiff Anne Komatsu (“Komatsu”) first filed suit against Alex Azar in his
official capacity as Secretary of the United States’ Department of Health and Human
Services, (the “Government”), on February 11, 2020, appealing the decisions of
Administrative Law Judges (“ALJ”) and the Medicare Appeals Council (“MAC”)
denying Komatsu coverage of her Medicare claims. Dkt. No. 1. The Government filed a
motion to dismiss the case and attached as exhibits Komatsu’s denials and subsequent
appeals, as well as other materials in support of its motion. Dkt. 19. Komatsu opposed
the motion and attached the decisions denying her Medicare coverage as an exhibit in
support of her opposition. Dkt. No. 20. The Government replied, reaffirming that
Komatsu lacked standing. Dkt. No. 21.

         For the following reasons, the Court GRANTS the motion.

                                                    I. BACKGROUND

      Komatsu, a Medicare recipient, suffers from glioblastoma multiforme (“GBM”) for
which she had been prescribed and also received tumor treatment field therapy (“TTFT”).
Compl. at ¶ 13, Dkt. No. 1. While Komatsu received two favorable decisions from ALJs
affirming Medicare coverage of TTFT, an ALJ subsequently rejected her claims. Id. at ¶
14. After those denials (Claim Nos. 1-8411055191, 1-8411055450, and 3-8503660334),
Komatsu appealed the decisions and filed a notice of escalation. Id. at ¶¶ 22-23. MAC
subsequently authorized judicial review. Id. at ¶ 24.

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
   Case 8:20-cv-00280-SB-JDE Document 22 Filed 09/24/20 Page 2 of 5 Page ID #:198


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00280JVS(JDEx)                            Date   9/24/20

 Title          Anne Komatsu v. Alex Azar

      Komatsu alleges six claims against the government, one under 42 U.S.C. § 405(g),
and 5 for various violations of the Administrative Procedure Act (5 U.S.C. §§ 706(1),
706(2)(A), 706(2)(C), and 706(2)(D). The key claims allege that the Secretary’s decision
to deny payment was arbitrary and capricious, that the Secretary unreasonably or
unlawfully withheld payment, that the Secretary should be directed to make payment for
those Medicare claims, and finally, that Komatsu’s Medicare claims should be covered by
Medicare. Id. at ¶¶ 26-27.

       On August 24, 2020, the Government moved to dismiss the case for lack of subject
matter jurisdiction and for judgment on the pleadings, claiming that Komatsu lacked
Article III standing because she suffered no injury-in-fact. Dkt. No. 19.

                                    II. LEGAL STANDARD

         A.      Article III Standing

       Pursuant to Article III of the Constitution, the Court’s jurisdiction over the case
“depends on the existence of a ‘case or controversy.’” GTE Cal., Inc. v. FCC, 39 F.3d
940, 945 (9th Cir. 1994). A “case or controversy” exists only if a plaintiff has standing to
bring the claim. Nelson v. NASA, 530 F.3d 865, 873 (9th Cir. 2008), rev’d on other
grounds, 131 S. Ct. 746 (2011). To have standing, “a plaintiff must show (1) it has
suffered an ‘injury in fact’ that is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the
challenged action of the defendant; and (3) it is likely, as opposed to merely speculative,
that their injury will be redressed by a favorable decision.” Friends of the Earth, Inc. v.
Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 180–81 (2000); see also Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992); Nelson, 530 F.3d at 873. A case becomes moot
“when the issues presented are no longer ‘live’ or the parties lack a legally cognizable
interest in the outcome.” Already, LLC v. Nike, Inc., 133 S. Ct. 721, 726 (2013) (citation
and internal quotation marks omitted).

         B.      Motion for Judgment on the Pleadings

       Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but
early enough not to delay trial—a party may move for judgment on the pleadings.” A
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                      Page 2 of 5
   Case 8:20-cv-00280-SB-JDE Document 22 Filed 09/24/20 Page 3 of 5 Page ID #:199


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00280JVS(JDEx)                            Date   9/24/20

 Title          Anne Komatsu v. Alex Azar

court should grant a motion for judgment on the pleadings if, “taking all the allegations
in the pleading as true, the moving party is entitled to judgment as a matter of law.”
McSherry v. City of Long Beach, 423 F.3d 1015, 1021 (9th Cir. 2005). The same
standard as a Rule 12(b)(6) motion governs a Rule 12(c) motion. Chavez v. United
States, 683 F.3d 1102, 1108 (9th Cir. 2012); United States ex rel. Cafasso v. Gen.
Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

         C.      Motion to Dismiss

       In resolving a 12(b)(6) motion, a court uses a two-pronged approach. First, a court
must accept all well-pleaded factual allegations as true, but “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor must a court “accept as true a legal
conclusion couched as a factual allegation.” Id. at 678–80 (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007)). Second, assuming the veracity of well-pleaded
factual allegations, a court must “determine whether they plausibly give rise to an
entitlement to relief.” Id. at 679. This determination is context-specific, requiring a court
to draw on its experience and common sense, but there is no plausibility “where the well-
pleaded facts do not permit the court to infer more than the mere possibility of
misconduct.” Id.

       In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents of
the complaint and material properly submitted with the complaint. Van Buskirk v. Cable
News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v.
Richard Feiner & Co., Inc., 896 F.2d 1542, 1555, n.19 (9th Cir. 1990). Under the
incorporation by reference doctrine, the court may also consider documents “whose
contents are alleged in a complaint and whose authenticity no party questions, but which
are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th
Cir. 1994), overruled on other grounds by Galbraith v. County. of Santa Clara, 307 F.3d
1119, 1121 (9th Cir. 2002). The court may treat such a document as “part of the
complaint, and thus may assume that its contents are true for purposes of a motion to
dismiss under Rule 12(b)(6).” United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003)



CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 3 of 5
     Case 8:20-cv-00280-SB-JDE Document 22 Filed 09/24/20 Page 4 of 5 Page ID #:200


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00280JVS(JDEx)                          Date   9/24/20

 Title          Anne Komatsu v. Alex Azar


                                      III. DISCUSSION

       This action must be dismissed as Komatsu lacks Article III standing. Komatsu has
suffered no injury. Even though Komatsu’s requests for coverage were denied and her
appeals were rejected, her provider bears the financial burden for paying for those
services, not her. See Dkt. No. 20-3 (incorporated by reference in Komatsu’s complaint
as Appeal No. 1-8411055450). Komatsu’s responses to the same are unavailing. In her
opposition, Komatsu argues that a denial of a Medicare benefits confers standing or that
she could be personally liable for future treatments. Opp’n at 2-5, Dkt No. 20. But she
does not cite any binding law to demonstrate that such a denial of benefits alone confers
standing. And while Komatsu could be liable for future treatments, she has not
demonstrated that the threatened injury, the possibility of her being financially
responsible for TTFT, is “certainly impending.” Absent such a showing, her injury is
merely hypothetical or conjectural, and therefore, one that the Court lacks power to
redress. Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409 (2013).

      Moreover, the Court finds no reason to deviate from the prior decision in
Pehoviack v. Azar. SACV 20-00661-DOC-KES (C.D. Cal. July 22, 2020). Pehoviack
involved a set of similar, if not identical, claims and background. Id. at 1. Like
Komatsu, Pehoviack suffered from GBM and had been receiving TTFT. Id.
Additionally, similar to the present case, Medicare had covered prior instances of that
treatment, but had since stopped. Id. at 2. Pehoviack appealed, but her appeals were
similarly denied. Id. at 2. Pehoviack eventually filed suit, but the court granted the
Government’s motion to dismiss, finding that Pehoviack had lacked Article III standing.

      While the Court recognizes Komatsu’s apprehension over her denial of benefits,
she has not yet directly experienced any injury stemming from the denials of coverage,
and thus, lacks standing.

//

//


CV-90 (06/04)                       CIVIL MINUTES - GENERAL                        Page 4 of 5
   Case 8:20-cv-00280-SB-JDE Document 22 Filed 09/24/20 Page 5 of 5 Page ID #:201


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 20-00280JVS(JDEx)                                     Date     9/24/20

 Title          Anne Komatsu v. Alex Azar


                                     IV. CONCLUSION

         For the foregoing reasons, the Court GRANTS the motion.

                 IT IS SO ORDERED.




                                                                                              :     0

                                                    Initials of Preparer      lmb




CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                       Page 5 of 5
